internal_revenue_service number release date index number 468a ------------------------------------------ -------------------------------------------------- -------------------------------- ----------------------------------------- legend seller department of the treasury washington dc person to contact ---------------------------- id no ------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc psi b06 - plr-103079-04 date july ------------------------------------------------------ ------------------------ --------------------------------------------------- seller ------------------------------------------------------------ buyer plant closing date seller 1's parent seller 2's parent buyer's parent commission location state a b c d e f g h i j k ------------------------------------------------- ------------------------ ------------------------------------------ ----------------------- --------------------------------------- ----------------------------------- ---------------------------------- ----------------------------------------------------- -------------------------------------------------- -------------- --- --- ----- ------- ------------------------- ----------------- ------------------------------------ ---------------------- ----------- --------------- -------- plr-103079-04 dear----------------- this letter responds to a letter dated date requesting a private_letter_ruling concerning the tax consequences of the sale of plant and associated assets and liabilities including nuclear decommissioning liability between seller seller and buyer specifically you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to the sellers' nuclear decommissioning funds and buyer s nuclear decommissioning fund as well as rulings regarding the proper realization and recognition of gain and loss on the sale of plant and associated assets the sellers and buyer in a jointly-filed ruling_request have represented the following facts and information relating to the ruling_request seller a regulated_public_utility company is a wholly-owned subsidiary of seller s parent an exempt public_utility holding_company seller is a member of seller s parent s consolidated_group and joins in filing a consolidated_return on a calendar_year basis using the accrual_method of accounting seller and seller s parent are under the audit jurisdiction of the industry director natural_resources lm nr immediately prior to the closing date seller owns as a tenant-in-common a a percent undivided_interest in the plant seller a regulated_public_utility company is a wholly-owned subsidiary of seller s parent a public_utility holding_company seller is a member of seller s parent s consolidated_group and joins in filing a consolidated_return on a calendar_year basis using the accrual_method of accounting seller and seller s parent are under the audit jurisdiction of the industry director natural_resources lm nr immediately prior to the closing date seller owns as a tenant-in-common a b percent undivided_interest in the plant seller and seller have each established with respect to plant a nuclear decommissioning fund qualifying under ' 468a and a nuclear decommissioning fund that did not meet the requirements of ' 468a after the sale the sellers will no longer be engaged in the trade_or_business of nuclear generation at plant or any other nuclear facility buyer is an indirect subsidiary of buyer s parent a public_utility holding_company buyer is a member of buyer s parent s consolidated_group and will join in filing a consolidated_return on a calendar_year basis using the accrual_method of accounting buyer and buyer s parent are under the audit jurisdiction of the industry director natural_resources lm nr immediately following the closing date buyer will own a c percent undivided_interest in the plant following the transfer of the plant to buyer buyer s wholesale electric power sales will be subject_to the jurisdiction of commission plr-103079-04 and its ownership and operation of plant will be subject_to the jurisdiction of the nuclear regulatory commission plant is located in location in state and consists of a single unit and associated assets located together on a single property plant began commercial service in d on e buyer entered into an asset sale agreement asa with the sellers the asa obligates the sellers to transfer to buyer at closing of the transaction the sellers' entire respective interests in the plant including all assets necessary to operate the plant in addition the sellers agree to transfer all assets of the qualified nuclear decommissioning funds maintained by seller and seller with respect to the plant to a qualified nuclear decommissioning fund established by buyer solely for the purpose of decommissioning plant the agreement contemplates that buyer pay a cash purchase_price to the sellers and assume all decommissioning liabilities associated with the plant the sellers and the buyer represent that they will treat the transaction as an asset purchase for tax purposes subject_to sec_1060 of the code and will agree to an allocation of the purchase_price among the purchased assets excluding the assets comprising the qualified nuclear decommissioning funds that is consistent with the allocation methodology provided by sec_1060 and sec_338 and the regulations thereunder as part of the asa buyer has also agreed to enter into power purchase agreements with each of the sellers the aggregate amount transferred from the sellers' qualified nuclear decommissioning funds to the buyer's qualified nuclear decommissioning fund may not be less than f dollars on a net cash_value basis the estimated cost of decommissioning plant is g dollars pursuant to the asa buyer agrees to complete at its expense all decommissioning of the plant including final restoration of the site after termination of its use for power generation in a manner consistent with the decommissioning study dated h submitted as part of the request for this letter_ruling the minimum transferred amount f represents i percent of the current cost of decommissioning plant buyer estimates that it will need to provide an additional j dollars to commission plant prior to the sale the sellers each had a qualifying percentage under sec_1_468a-3 of k thus it is clear that the portion of the cost of decommissioning the plant funded by the minimum transferred amount reasonably relates to the qualifying percentages of the sellers prior to the sale each seller is the grantor of its respective nonqualified nuclear decommissioning fund each of the sellers’ nonqualified nuclear decommissioning funds is managed by an independent_trustee all distributions from the sellers’ nonqualified nuclear decommissioning funds are made by their respective trustees prior to the sale under the terms of each seller's nonqualified nuclear decommissioning fund trust agreement all income as well as principal of that seller's nonqualified nuclear decommissioning fund was held to satisfy that seller's legal_obligation to decommission plant and upon completion of the decommissioning any remaining assets would be distributed to their respective grantors however as part of the sale sellers’ nonqualified nuclear plr-103079-04 decommissioning fund trust agreements will be amended to permit the release of the sellers’ nonqualified nuclear decommissioning funds from their obligation to the future decommissioning of plant therefore the sellers’ nonqualified nuclear decommissioning funds will no longer be retained for the purpose of decommissioning plant the assets held by the sellers in their respective nonqualified nuclear decommissioning funds will be retained by the sellers and disposed of as required by the applicable regulatory entities requested rulings and neither of the sellers' qualified nuclear decommissioning funds will become disqualified on the closing date by reason of the transfer of the assets in the qualified nuclear decommissioning funds to buyer s qualified nuclear decommissioning fund buyer s qualified nuclear decommissioning fund established to hold the assets transferred from the sellers' qualified nuclear decommissioning funds will be treated as a qualified nuclear decommissioning fund satisfying the requirements of sec_468a of the code sec_468a of the code provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified_fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer s cost of service for ratemaking purposes for the taxable_year sec_468a provides in pertinent part that the assets in a qualified_fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified_fund sec_1_468a-5 of the federal_income_tax regulations sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified_fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified_fund for each nuclear power plant sec_1_468a-5 provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1 468a- c provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a under the specific facts herein the service will exercise its discretion to treat this transaction under sec_1_468a-6 as a disposition qualifying under the general plr-103079-04 provisions of sec_1_468a-6 this exercise of discretion however applies to the provisions of sec_1_468a-6 except those outlined in sec_1_468a-6 with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus under sec_1_468a-6 the sellers' qualified nuclear decommissioning funds will not be disqualified upon the transfer of the assets of those funds to buyer's qualified nuclear decommissioning fund and buyer's qualified nuclear decommissioning fund will be treated as a qualified nuclear decommissioning fund as defined in sec_468a requested rulings and the sellers' qualified nuclear decommissioning funds will not recognize gain_or_loss upon the transfer of their assets to buyer s qualified nuclear decommissioning fund upon the sale of the plant on the closing date the sellers will not recognize income attributable to the assets of the sellers' qualified nuclear decommissioning funds upon the transfer of the assets of the sellers' qualified nuclear decommissioning funds to buyer's qualified nuclear decommissioning fund on the closing date the transfer will not constitute a payment or contribution of assets by buyer to the buyer's qualified nuclear decommissioning fund sec_1_468a-6 provides that neither a transferor nor its fund will sec_1_468a-6 provides that for purposes of the regulations under recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor s qualified_fund to a transferee s qualified_fund thus neither the sellers nor the qualified nuclear decommissioning funds maintained by the sellers for plant will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the qualified nuclear decommissioning funds assets to buyer's qualified nuclear decommissioning fund sec_468a the transfer of a transferor's qualified nuclear decommissioning fund will not constitute a payment or a contribution of assets by a transferee to its qualified nuclear decommissioning fund consequently the transfer of the assets of the sellers' qualified nuclear decommissioning funds to buyer's qualified nuclear decommissioning fund will not constitute a payment or contribution of assets by buyer to buyer's qualified nuclear decommissioning fund requested ruling neither buyer nor buyer's qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of the sellers' qualified nuclear decommissioning funds to buyer s qualified nuclear decommissioning fund after the closing date buyer's qualified nuclear decommissioning fund will retain the same basis in the assets received as those assets had in the sellers' qualified nuclear decommissioning funds prior to the closing date sec_1_468a-6 provides that neither a transferee nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor s qualified_fund to a transferee s qualified_fund thus neither buyer nor buyer's qualified nuclear decommissioning fund sec_1_468a-6 provides that transfers of assets of a qualified nuclear plr-103079-04 will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of the sellers' qualified nuclear decommissioning funds to buyer's qualified nuclear decommissioning fund decommissioning fund to which sec_1_468a-6 applies do not affect basis thus buyer's qualified nuclear decommissioning fund will have a basis in the assets received from the sellers' qualified nuclear decommissioning funds that is the same as the basis of those assets in the sellers' funds immediately before the date of transfer requested ruling buyer will not recognize any gain or otherwise take any income into account by reason of the purchase of the plant and its associated assets sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received for such assets shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1_1060-1 provides that in the case of an applicable_asset_acquisition sellers and purchasers must allocate the consideration under the residual_method as described in sec_1_338-6 and sec_1_338-7 in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer's basis is determined wholly by reference to the consideration paid for such assets sec_1_1060-1 defines a seller's consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under sec_1001 sec_1060 provides no independent basis for determining the amount a taxpayer realizes on the sale of assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles see sec_1001 and sec_461 sec_1_1060-1 defines a purchaser's consideration as the amount in the aggregate of its cost of purchasing the assets in the applicable_asset_acquisition that is properly taken into account in basis sec_1060 provides no independent basis for determining a taxpayer's cost of acquired assets cost is determined solely under generally applicable rules of tax_accounting the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property such as u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which plr-103079-04 would properly be included in the inventory of taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles as defined in sec_197 except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not they qualify as sec_197 intangibles consideration is first reduced by the amount of class_i_assets transferred by the seller the remaining consideration is then allocated among the class_ii_assets pro_rata to the extent of their fair_market_value then among the class_iii_assets pro_rata to the extent of their fair_market_value then among the class_iv_assets pro_rata to the extent of their fair_market_value then among the class_v_assets pro_rata to the extent of their fair_market_value then among the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated among the class_vii_assets pro_rata according to their fair_market_value see sec_1 c b and b if under general tax principles there is a subsequent adjustment to the consideration eg if it is later determined that the actual amount of the liability assumed differs from the value that the parties assigned to such liability on the date of the applicable_asset_acquisition that amount is allocated in a manner that produces the same allocation that would have been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date see sec_1_1060-1 sec_1_1060-1 and sec_1_338-7 the plant together with its related equipment and operating_assets constitutes a trade_or_business in its sellers’ hands and the gain_or_loss recognized by each seller with respect to those assets will be determined wholly by reference to each seller's amount_realized thus sellers’ transfer of the plant its equipment and operating_assets to buyer in exchange for cash and the assumption of certain liabilities and obligations including the decommissioning liability except to the extent funded by the qualified_fund is an applicable_asset_acquisition as defined in sec_1060 and the regulations thereunder as such the federal tax treatment of the plant's acquisition is determined under sec_1060 and the regulations thereunder the following example illustrates the operation of sec_1060 for a seller on date an applicable_asset_acquisition is made the assets sold consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure and a basis in the hands of the seller of dollar_figure class_iii_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_v_assets half of which are sec_1231 assets with a fair_market_value of dollar_figure and a basis of dollar_figure and the other half of which are not sec_1231 assets with a fair_market_value of dollar_figure and a basis of dollar_figure and class_vi_assets which are sec_1231 assets with a fair_market_value of dollar_figure and a basis of dollar_figure the consideration consists of dollar_figure cash and an assumed liability of dollar_figure that under applicable tax_accounting plr-103079-04 principles is taken into account at the time of the applicable_asset_acquisition the dollar_figure consideration first will be reduced by dollar_figure the amount of class_i_assets the remaining consideration will be allocated as follows dollar_figure to class_ii_assets pro_rata according to fair_market_value resulting in a dollar_figure gain dollar_figure to the class_iii_assets pro_rata according to fair_market_value resulting in no gain_or_loss dollar_figure to the class_iv_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain dollar_figure to the class_v_assets pro_rata according to the fair_market_value resulting in a dollar_figure loss on the sec_1231 assets and a dollar_figure loss on the non- sec_1231 assets dollar_figure to the class_vi_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain and the remaining dollar_figure to the class_vii_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain therefore each seller's gain_or_loss on each of the purchased assets excluding the assets of sellers’ qualified funds will be the difference between each seller's basis in the asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the regulations thereunder in general a taxpayer does not realize income upon its purchase of a business' assets even where those assets include cash or marketable_securities and in connection with the purchase the taxpayer assumes liabilities of the seller see 194_f2d_190 2d cir revrul_55_675 1955_2_cb_567 in this case buyer cannot acquire an interest in the plant without assuming the decommissioning liabilities which are inextricably associated with the ownership and operation of the plant there is no indication that the transaction is other than a bona_fide purchase of the business and its associated assets and liabilities the exception to the general_rule set forth in revrul_71_450 1971_2_cb_78 does not apply in revrul_71_450 unlike the present situation the purchaser agreed to assume a prepaid subscription liability in return for a separate cash payment and the liability was not reflected in the sales_price of the business with respect to the acquisition of the plant equipment and operating_assets buyer will not recognize income except to the extent the class_i_assets as defined in sec_1_338-6 it receives exceed its total cost determined under sec_1012 which will be the sum of its cash consideration if any and the fair_market_value of any other consideration buyer provides to the sellers that is taken into account under applicable tax principles on the date of the applicable_asset_acquisition if buyer is thus required to take an amount into account as income and is subsequently permitted under general principles of tax law to take additional consideration into account eg when buyer satisfies the economic_performance requirement with respect to the decommissioning liability assumed buyer will be entitled to deduct and will not be required to capitalize such amount 344_us_6 accordingly buyer will not realize income from its acquisition of the plant except to the extent that under the rules of sec_1060 the amount of cash and other class i plr-103079-04 assets received by buyer exceeds the amount of consideration provided by buyer and taken into account in the year of the acquisition therefore we conclude that in the taxable_year of closing buyer will not recognize any gain or otherwise currently take any income into account by reason of the transfer of the sellers’ plant assets to buyer provided the class_i_assets buyer receives do not exceed its total cost for the plant requested ruling the buyer will have a tax basis in the assets purchased excluding the buyer's qualified nuclear decommissioning funds equal to the sum of the purchase_price and the assumed_liabilities that will be taken into account as liabilities for federal_income_tax purposes as of the closing date sec_1012 of the code provides in part that the basis_of_property shall be the cost of such property in cases similar to the instant case taxpayers have argued that the cost of acquiring the seller's interests in a nuclear power plant and the related assets including the decommissioning funds includes the amount of the assumed decommissioning liability in those similar cases taxpayers have cited 331_us_1 and 194_f2d_190 as support for the proposition that for purposes of determining basis the cost of property generally includes assumed_liabilities to which the acquired property is subject_to the extent such liabilities can be accurately valued and are not contingent at the time of purchase since buyer will pay cash and assume the liabilities and obligations of the sellers which includes the decommissioning liabilities in connection with the acquisition of the plant its total cost of the purchased assets excluding the qualified nuclear decommissioning funds will equal the cash paid plus the assumed_liabilities and obligations for any federal_income_tax purpose -- including basis -- until economic_performance occurs with respect to that liability sec_1_446-1 thus critical to determining whether buyer is entitled to treat the future decommissioning liability as a component of its cost_basis in the purchased assets at the time of the closing is deciding whether the liability will be incurred for tax purposes as of the closing it will not economic_performance does not occur with respect to a service liability such as the decommissioning obligation until and to the extent that costs are incurred in satisfaction of that liability sec_1_461-4 because buyer will not have performed any services relating to the decommissioning liability at the time of the purchase of the plant economic_performance will not have occurred and the liability will not have been incurred at that time for any purpose under the code including the cost_basis provisions of sec_1012 purchased excluding buyer’s qualified nuclear decommissioning funds equal to the sum of the purchase_price and the assumed_liabilities that will be taken into account as liabilities for federal_income_tax purposes the purchased assets and the liabilities incurred do not include the assets in the qualified nuclear decommissioning funds or the however the assumed decommissioning liability cannot be treated as incurred accordingly at the time of closing buyer will have a tax basis in the assets plr-103079-04 liability attributable to the qualified nuclear decommissioning funds because the tax effect of the qualified nuclear decommissioning funds is determined under sec_468a buyer will not be entitled to treat as a component of its cost_basis at the time of the closing any amount attributable to the future decommissioning liability because the transfer of the plant is an applicable_asset_acquisition as defined under sec_1060 of the code on the acquisition_date buyer's basis in the assets acquired must be determined by allocating its costs ie the consideration provided by buyer on the acquisition_date which includes cash but not the assumption of the decommissioning liability among the acquired assets in accordance with the provisions of sec_1060 and the regulations thereunder the following example illustrates the operation of sec_1060 for a purchaser on date an applicable acquisition is made the assets acquired consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure class_iii_assets with a fair_market_value of dollar_figure class iv asserts with a fair_market_value of dollar_figure and class_v_assets with a fair_market_value of dollar_figure there are no class vi or vii assets the consideration paid consists of dollar_figure cash and an assumed liability for which economic_performance has not occurred on date the purchaser has provided dollar_figure of consideration that may be allocated as basis first it will be reduced by dollar_figure the amount of class_i_assets the remaining dollar_figure will be allocated to class_ii_assets pro_rata according to fair_market_value nothing is allocated to class iii or below on date economic_performance occurs with respect to the liability to the extent of dollar_figure at that time the purchaser has an additional dollar_figure of basis that may be taken into account of that amount dollar_figure is allocated to class_ii_assets which will then have been allocated their full dollar_figure fair market value--as determined on the acquisition_date and the remaining dollar_figure is allocated to the class_iii_assets pro_rata according to fair market value--as determined on the acquisition_date on date economic_performance occurs to the extent of an additional dollar_figure which is then taken into account as basis of that amount dollar_figure will be allocated to the class_iii_assets which will then have been allocated their full dollar_figure fair market value--as determined on the acquisition_date dollar_figure will be allocated to the class_iv_assets which will then have been allocated their full dollar_figure fair market value--as determined on the acquisition_date dollar_figure will be allocated to the class_v_assets which will then have been allocated their full dollar_figure fair_market_value as determined on the acquisition_date and the remaining dollar_figure will be allocated to the class_vii_assets as goodwill the last amount is allocated to goodwill even though goodwill was not identified as a separate asset having value on date if on date instead of an addition to purchaser's consideration there is a dollar_figure decrease in consideration the consideration previously allocated to the class_iii_assets would be reduced to zero and the consideration previously allocated to the class_ii_assets would be reduced by the remaining dollar_figure pro_rata according to fair_market_value accordingly with respect to the plant buyer will first reduce the consideration paid_by the amount of the class_i_assets it receives in the transaction to the extent the class_i_assets received exceed the consideration buyer provides buyer will recognize therefore we conclude that buyer's total consideration will be allocated among plr-103079-04 income to the extent buyer's consideration paid exceeds the class_i_assets it receives such excess will be allocated to the class_ii_assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value any excess remaining after allocation to class_ii_assets will be allocated to class iii iv v vi and vii assets in accordance with sec_1_1060-1 and sec_1_338-6 when and to the extent additional_amounts are paid_or_incurred for the assets acquired in the applicable_asset_acquisition such amounts will be taken into account as increases to buyer's consideration paid and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date see sec_1_1060-1 sec_1_1060-1 sec_1_338-6 and sec_1_338-7 the purchased assets of the plant excluding the qualified funds for purposes of determining buyer's tax basis in any specific asset included in the purchased assets determined immediately after the closing and excluding the qualified funds pursuant to the residual_method as required by sec_1060 and the regulations thereunder requested ruling the sellers' nonqualified nuclear decommissioning funds to the extent not dissolved at closing will be treated as grantor trusts under sec_671 through of the code and each respective seller will be treated as the grantor of such seller's nonqualified nuclear decommissioning fund and the buyer will not be in constructive receipt of the sellers' nonqualified nuclear decommissioning funds through that the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of that person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual of part i of subchapter_j chapter of the code a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of sec_1_671-2 of property to a_trust for purposes of sec_1_671-2 the term property includes cash sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor sec_1_677_a_-1 provides that under sec_677 a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the sec_1_671-2 of the income_tax regulations provides that for purposes sec_671 of the code provides that where it is specified in sec_673 plr-103079-04 grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor accordingly each of the sellers is treated as the grantor and owner of its respective nonqualified nuclear decommissioning fund under sec_671and of the code and under sec_1_677_a_-1 each seller shall include in computing its taxable_income and credits all items of income deduction and credits against tax of that seller’s nonqualified nuclear decommissioning fund to the extent that such items would be taken into account in computing taxable_income or credits against the tax of that seller except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the powers of attorney we are sending copies of this ruling to authorized representatives of buyer and the sellers we are also sending a copy of this letter_ruling to the industry director natural_resources lm nr sincerely peter c friedman senior technician reviewer office of associate chief_counsel cc passthroughs special industries
